DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the following limitations “the opening have respective …” (claim 31, line 12) and “the opening is larger than…” (claim 31, line 14) are unclear and confusing because “a first opening” and “a second opening” is previously claimed in claim 31, therefore it is unclear which “opening” the applicant is referring to in lines 12 and 14 of claim 31. Appropriate correction is required.  	For this action only, the examiner interprets lines 12-14 of claim 31 as follows:
Claim 31, lines 12-14: -- wherein the stem receiving space, the gap, and the second opening have respective lateral diameters when an item of stemware is not in second opening is larger than the lateral diameter of the stem receiving – Appropriate correction is required.
Claims 32-37 and 39 are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 21-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lange FR333,643 in view of  Iaslovits 4,860,895.

Regarding claim 21, Lange discloses a first embodiment of an apparatus (Fig 3) for securing an item of stemware, the apparatus comprising:
a retainer (annotated Fig 3 below)  comprising two arms (Fig 3, g) that define a space (annotated Fig 3 below)  between the two arms (Fig 3, g), the space (annotated Fig 3 below)  configured in size and shape to receive a stem of the item of stemware, wherein the arms (Fig 3, g) appear to be laterally flexible so that the arms (Fig 3, g) can separate to expand the space (annotated Fig 3 below) as the stem is inserted in the space and elastically return to secure the stem in the space (annotated Fig 3 below), wherein the arms (Fig 3, g) further define an opening (annotated Fig 3 below), forward of the space 

    PNG
    media_image1.png
    958
    807
    media_image1.png
    Greyscale

Lange discloses a second embodiment of an apparatus (Fig 1) for securing an item of stemware, the apparatus comprising:
a foot (Fig 1, f), extending downward from a retainer (Fig 1, c), configured to secure a base of the item of stemware, wherein the foot defines a central vertical axis (annotated Fig 1 below) (For clarification, the central vertical axis is not required to extend through the center of the foot) that divides the foot (Fig 1, f) into a forward half (annotated Fig 1 below) and a rear half (annotated Fig 1 below) wherein the forward half and the rear half are asymmetric with respect to each other (Like the applicant, the examiner uses a broad interpretation of “halves” as being 2 parts or sections of an object instead of a 
a rounded front protrusion (annotated Fig 1 below) defined in the forward half (annotated Fig 1 below); and
a rounded rear protrusion (annotated Fig 1 below) defined in the rear half (annotated Fig 1 below);
wherein the front protrusion (annotated Fig 1 below) extends farther downward from the retainer (Fig 1, c) than does the rear protrusion (annotated Fig 1 below).

    PNG
    media_image2.png
    958
    1083
    media_image2.png
    Greyscale


While Lange appears to teach that the arms (Fig 3, g) would have to be laterally flexible so that the arms (Fig 3, g) can separate to expand the space as the stem is 

Iaslovits teaches an apparatus comprising a retainer having arms (Fig 1, #14 & #16) which are laterally flexible so that the arms (Fig 1, #14 & #16) can separate to expand a space as a stem is inserted in the space and elastically return to secure the stem in a space (Figures 1-9) (see claim 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a foot (Lange, Fig 1, f) to the bottom of each of the arms (Lange, Fig 3, g) of Lange in order to more securely holding the item of stemware.

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arms (Lange, Fig 3, g) of Lange to be laterally flexible as taught by Iaslovits for the purposes of more securely holding the item of stemware.

Regarding claim 22, modified Lange discloses an apparatus wherein the front protrusion (Lange, annotated Fig 1 above) defines the downward-most portion of the foot (Lange, Fig 1, f).



Regarding claim 24, modified Lange discloses an apparatus wherein:
the foot (Lange, Fig 1, f) is a first foot (foot depending from one of the arms (Lange, Fig 3, g));
the apparatus further comprises a second foot (Lange, Fig 1, f) (foot depending from the other of the arms (Lange, Fig 3, g));
the first foot (Lange, Fig 1, f) extends downward from a first one of the two arms (foot depending from one of the arms (Lange, Fig 3, g)) ; and
the second foot (Lange, Fig 1, f) extends downward from a second one of the two arms (foot depending from the other of the arms (Lange, Fig 3, g)).

Regarding claim 25, modified Lange discloses an apparatus further comprising:
a base plate (Lange, Fig 1, a); a post (Lange, Fig 1, d) having a first end coupled with the base plate (Lange, Fig 1, a) and a second end coupled with the retainer (Lange, annotated Fig 3 above), whereby the base plate (Lange, Fig 1, a) is disposed downward of the retainer (Lange, annotated Fig 3 above) (For clarification, the attached english translation of FR333643 explains that the retainer and arms (Fig 3, g) in Fig 3 replaces the upper cover plate (Fig 1, c) in Fig 1).

Regarding claim 26, modified Lange discloses an apparatus further comprising:

Modified Lange has been discussed above but does not explicitly teach an apparatus wherein the downward-most portion of the foot is spaced 0.125 to 1.0 inches from the base plate when an item of stemware is not in the apparatus.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to space the downward-most portion of the foot (Lange, Fig 1, f) 0.125 to 1.0 inches from the base plate (Lange, Fig 1, a) when an item of stemware is not in the apparatus because the substitution of one known spacing dimension for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Further, standard bases of stemware items are typically 0.125 to 1.0 inches, therefore it would have been obvious to have the ranges disclosed, as this is the range that would hold or clamp common stemware items.

Regarding claim 27, modified Lange discloses an apparatus further comprising:
a base plate (Lange, Fig 1, a);
wherein the base plate (Lange, Fig 1, a) is generally parallel with the arms (Lange, Fig 3, g); and

wherein the foot (Lange, Fig 1, f) and base plate (Lange, Fig 1, a) are configured to collectively secure a base of the item of stemware (For clarification, the attached english translation of FR333643 explains that the retainer and arms (Fig 3, g) in Fig 3 replaces the upper cover plate (Fig 1, c) in Fig 1).

Regarding claim 28, modified Lange has been discussed above but does not explicitly teach an apparatus wherein one or more of the retainer or the foot comprises polycarbonate resin.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the retainer (Lange, Fig 3, g) or the foot (Lange, Fig 1, f) from polycarbonate resin because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Polycarbonate resin is well known in the art to be durable, easy to work, and easily accessible. 




Regarding claim 30, modified Lange discloses an apparatus wherein the foot (Lange, Fig 1, f) and each arm (Lange, Fig 3, g) have respective widths that are perpendicular to the lateral direction and to the downward direction.
Modified Lange has been discussed above but does not explicitly teach an apparatus wherein the width of the foot is less than the width of at least one of the arms.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the foot (Lange, Fig 1, f) of modified Lange to have a width that is less than a width of the arm (Lange, Fig 3, g) in order to make the holder of modified Lange more aesthetically appealing. Further, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In addition, such a modification will make it easier for items with larger widths to be inserted between the arms (Lange, Fig 3, g). 

Regarding claim 31, as best understood, modified Lange discloses an apparatus (Lange, Fig 3) for securing an item of stemware, the apparatus (Lange, Fig 3) comprising:
a retainer (Lange, annotated Fig 3 above) comprising two arms (Lange, Fig 3, g) that define a stem receiving space (Lange, annotated Fig 3 below) between the two arms 
wherein the two arms further defines a second opening (Lange, annotated Fig 3 below), rearward of the first opening (Lange, annotated Fig 3 below);
wherein the stem receiving space (Lange, annotated Fig 3 below), the gap (Lange, annotated Fig 3 below), and the second opening (Lange, annotated Fig 3 below) have respective lateral diameters when an item of stemware is not in the apparatus, wherein the lateral diameter of the second opening (Lange, annotated Fig 3 below) is larger than the lateral diameter of the stem receiving space (Lange, annotated Fig 3 below), and the lateral diameter of the stem receiving space (Lange, annotated Fig 3 below) is larger than the lateral diameter of the gap (Lange, annotated Fig 3 below).


    PNG
    media_image3.png
    1077
    1141
    media_image3.png
    Greyscale


Regarding claim 32, modified Lange discloses an apparatus wherein the arms (Lange, Fig 3, g) define the opening (Lange, annotated Fig 3 above).

Regarding claim 33, modified Lange discloses an apparatus wherein the gap (Lange, annotated Fig 3 above) is substantially linear.

Regarding claim 34, modified Lange discloses an apparatus further comprising a foot (Lange, Fig 1, f), extending downward from the retainer (Lange, annotated Fig 3 above) or (Lange, Fig 3, g), configured to secure a base of the item of stemware.

Regarding claim 35, modified Lange discloses an apparatus wherein:
the foot (Lange, Fig 1, f) is a first foot (foot depending from one of the arms (Lange, Fig 3, g));
the apparatus further comprises a second foot (Lange, Fig 1, f) (foot depending from the other of the arms (Lange, Fig 3, g));
the first foot (Lange, Fig 1, f) extends downward from a first one of the two arms (foot depending from one of the arms (Lange, Fig 3, g)) ; and
the second foot (Lange, Fig 1, f) extends downward from a second one of the two arms (foot depending from the other of the arms (Lange, Fig 3, g)).


Regarding claim 36, modified Lange has been discussed above but does not explicitly teach an apparatus wherein one or more of the retainer or the foot comprises polycarbonate resin.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the retainer (Lange, Fig 3, g) or the foot (Lange, Fig 1, f) from polycarbonate resin because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious 

Regarding claim 37, modified Lange discloses an apparatus further comprising a base plate (Lange, Fig 1, a), wherein the foot (Lange, Fig 1, f) is disposed relative to the base plate (Lange, Fig 1, a) to define a separation between the foot (Lange, Fig 1, f) and the base plate (Lange, Fig 1, a), the separation comprising a first portion (Lange, annotated Fig 1 below) through which the base of the item of stemware is inserted and a second portion (Lange, annotated Fig 1 below) in which the base of the item of stemware is secured after being inserted through the first portion (Lange, annotated Fig 1 below), the first portion (Lange, annotated Fig 1 below) of the separation being smaller than the second portion (Lange, annotated Fig 1 below) of the separation (For clarification, the attached english translation of FR333643 explains that the retainer and arms (Fig 3, g) in Fig 3 replaces the upper cover plate (Fig 1, c) in Fig 1).

    PNG
    media_image4.png
    851
    1101
    media_image4.png
    Greyscale



a base plate (Lange, Fig 1, a); a post (Lange, Fig 1, d) having a first end coupled with the base plate (Lange, Fig 1, a) and a second end coupled with the retainer (Lange, annotated Fig 3 above), whereby the base plate (Lange, Fig 1, a) is disposed downward of the retainer (Lange, annotated Fig 3 above) (For clarification, the attached english translation of FR333643 explains that the retainer and arms (Fig 3, g) in Fig 3 replaces the upper cover plate (Fig 1, c) in Fig 1).

Response to Arguments
Applicant's arguments filed 03/03/21 have been fully considered but they are not persuasive.
Applicant’s amendments that “Claim 21 recites, in-part, “a foot, extending downward from the retainer, configured to secure a base of the item of stemware, wherein the foot defines a central vertical axis that divides the foot into a forward half and a rear half, wherein the forward half and the rear half are asymmetric with respect to each other, wherein the foot comprises: a rounded front protrusion defined in the forward half: and a rounded rear protrusion defined in the rear half: wherein the front protrusion extends farther downward from the retainer than does the rear protrusion. 
Claim 21 requires a “central vertical axis.” As such, the above interpretation does not meet the claimed limitation as the “halves” cannot simply be “two parts or sections of an object.” As a result, the foot of Lange has a front half that is symmetric with its rear half. Conversely, Claim 21 requires that “the forward half and the rear half are asymmetric with respect to each other.” Accordingly, Lange does not teach or suggest every feature 
	The examiner maintains that applicant uses the term “central vertical axis” butr does not define the central vertical axis has extending through center of the foot. Therefore, similar to the applicant, the examiner uses a broad interpretation of “halves” as being 2 sections or parts instead of a more narrow interpretation of “halves” being 2 equal parts. The examiner maintains that the applicant’s front half (annotated Fig 6 below) of the foot (Fig 6, #18a) is not equal to the rear half (annotated Fig 6 below) of the foot (Fig 6, #18b). Further the applicant’s argument that “the above interpretation does not meet the claimed limitation as the “halves” cannot simply be “two parts or sections of an object” is not persuasive because the examiner maintains that the applicant’s own invention does not disclose two equal halves. Is the applicant admitting that the “halves” claim language in claim 21 is a 112 issue and the applicant does not have support for the foot being divided in two halves? Appropriate explanation is required.  The examiner maintains that the applicant needs more specific language such as “the foot has a top surface that comprises a center wherein the central vertical axis extends through the center” to overcome the prior art rejection.

    PNG
    media_image5.png
    469
    1033
    media_image5.png
    Greyscale


 Applicant’s arguments that “Claim 31 recites, in-part: a retainer comprising two arms that define a stem receiving space between the two arms, the stem receiving space configured in size and shape to receive a stem of the item of stemware, wherein the arms are laterally flexible so that the arms can separate to expand the stem receiving space as the stem is moved rearward to be inserted into the stem receiving space and elastically return to secure the stem in the stem receiving space, wherein the arms further define a gap, rearward of and contiguous with the stem receiving space, and the retainer further defines a first opening, rearward of and contiguous with the gap;
wherein the two arms further define a second opening, rearward of the first opening.”
As shown above, the retainer of Lange does not define a second opening that is rearward of the first opening (labeled above as the “Opening Receiving the Stem”). Thus, the apparatus of Claim 31 is structurally different from the apparatus of Lange. Iaslovits does not remedy the deficiencies of Lange. Thus, Claim 31 and its dependent claims are patentable over Lange and Iaslovits. Applicant does not concede the 

	The examiner maintains that the new rejection and interpretation of modified Lange does disclose a first opening and a second opening (as shown in Lange, annotated Fig 2 above). The examiner maintains that the applicant claimed the first and second openings very broadly and the claims did not provide enough structure and/or details of the first and second openings to overcome modified Lange. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEVIN K BARNETT/Examiner, Art Unit 3631                                                                                                                                                                                                        /JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631